Exhibit 16.1 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Sir/Madam: We are the predecessor independent registered public accounting firm for Network CN Inc. (the "Company").We have read the Company's disclosure set forth in Item 4.01, "Changes in Registrant'sCertifying Accountant",of theCompany's CurrentReport onForm 8-K, dated 18 MAY 2012, (the "Current Report") and are in agreement with the disclosure in the Current Report insofar as it pertains to our firm. /s/ Baker Tilly Hong Kong Limited Baker Tilly Hong Kong Limited Certified Public Accountants Hong Kong SAR 18 MAY 2012
